Citation Nr: 1824500	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of a fracture of the right ring finger.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2017, the Veteran testified at a hearing before the undersigned. 

During the course of the Veteran's appeal, he filed a claim for a TDIU based, in part, upon the limitations of his right ring finger.  Thus, the Board finds that a claim for a TDIU has been raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran reported that his disability of the right ring finger had worsened since the VA examination obtained in 2012.  He has also stated that his right ring finger fracture impacts his ability to grip or use his hand.  The 2012 VA examination demonstrates 4/5 hand grip, as well as degenerative arthritis of both the 4th and 5th fingers.  A new VA examination should be obtained to determine the current severity of the Veteran's service-connected right ring finger disability and any related right hand dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his right ring finger disability.  The appropriate Disability Benefits Questionnaire, (DBQ), should be utilized if possible.

The examiner should assess the current functioning of the Veteran's right hand and right ring finger.  The examiner should determine whether any lack of grip strength or any other joint (to include arthritis of the 4th and 5th fingers), muscle, or neurological abnormality of the right hand is etiologically related to, or a residual of, his right ring finger disability.

The examiner should also provide an opinion as to the limitations of the Veteran's right ring finger disability, and any residuals, on his occupational functioning.

2.  Take all appropriate action to develop the TDIU claim, to include obtaining any necessary medical opinions. 

3.  Thereafter, readjudicate the claims, including TDIU.  If the appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




